                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


UNITED STATES OF AMERICA                       §
                                               §
V.                                             §          NO. 4:16-CR-176
                                               §
JAMES MORRIS BALAGIA                           §
                                               §

           ORDER DIRECTING TEMPORARY SEALING OF DOCUMENT

       Pending before the Court is Defendant’s Motion to Compel [Dkt. 238], the Court orders the

motion temporarily SEALED until such time as the Court holds a hearing on the motion.

       IT IS SO ORDERED.

       SIGNED this 16th day of January, 2019.




                                 ___________________________________
                                 Christine A. Nowak
                                 UNITED STATES MAGISTRATE JUDGE
